—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Brucia, J.), entered September 7, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs payable by the plaintiff, the motion is granted, and the complaint is dismissed.
The defendant demonstrated a prima facie showing of entitlement to judgment as a matter of law. It was then incumbent upon the plaintiff to demonstrate an issue of fact with regard to whether he had suffered a serious injury within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230). Upon our review of the plaintiff’s papers, we conclude that he has failed to demonstrate such an issue of fact (see, DuMont v Sandhir, 201 AD2d 450; Craft v Brantuk, 195 AD2d 438; Oswald v Ospina, 187 AD2d 570; Georgia v Ramautar, 180 AD2d 713; Forte v Vaccaro, 175 AD2d 153). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.